Citation Nr: 1531925	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  10-03 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus prior to August 27, 2014.

2.  Entitlement to a rating in excess of 40 percent for diabetes mellitus from August 27, 2014.  

3.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1970 to November 1972, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2015, the Veteran indicated through a statement from his representative that he wished to withdraw his request for a hearing before the Board.  A copy of that statement is of record and has been associated with the claims file.  

In March 2015, the Board remanded this appeal for further development.  That development has now been completed and the appeal has been returned to the Board for further review.  


FINDINGS OF FACT

1.  The Veteran indicated in an April 2015 statement that he was satisfied with the current 20 percent rating for diabetes mellitus prior to August 27, 2014.

2.  The Veteran indicated in an April 2015 statement that he was satisfied with the current 40 percent rating for diabetes mellitus from August 27, 2014.  

3.  Credible medical evidence links current degenerative disc disease of the lumbar spine to a documented back injury during the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  There remains no allegation of error of fact or law to be addressed by the Board regarding entitlement to a rating in excess of 20 percent for diabetes mellitus prior to August 27, 2014, and the appeal is dismissed due to the absence of a controversy at issue.  38 U.S.C.A. § 7105(d)(5) (West 2014).  

2.  There remains no allegation of error of fact or law to be addressed by the Board regarding entitlement to a rating in excess of 40 percent for diabetes mellitus from August 27, 2014, and the appeal is dismissed due to the absence of a controversy at issue.  38 U.S.C.A. § 7105(d)(5).  

3.  The criteria for establishing service connection for a low back disability (diagnosed as degenerative disc disease of the lumbar spine) have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision to grant service connection for a low back disability and the lack of any other allegation of fact or error to be addressed by the Board, a detailed discussion as to how VA satisfied its duties to notify and to assist is not required.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Diabetes Mellitus

A September 2014 rating decision maintained the Veteran's 20 percent rating for diabetes mellitus prior to August 27, 2014 and granted a 40 percent rating from August 27, 2014.  In an April 2015 statement, the Veteran expressed his satisfaction with this rating.  

Applicable law mandates that, when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit allowable is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  However, the United States Court of Appeals for Veterans Claims has specifically refrained from holding that a claimant "may never limit a claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum disability rating allowed by law."  Id. at 39 (citing Hamilton v. Brown, 4 Vet. App. 528, 544 (1993)).    

It is a well-established judicial precedent that, when there is no case or controversy, or when a case or controversy becomes moot, the court lacks jurisdiction.  See Mokal v. Derwinski, 1 Vet. App. 12, 15 (1990); Bond v. Derwinski, 2 Vet. App. 376 (1992).  The Veteran has explicitly stated that he is satisfied with his current disability rating for diabetes mellitus.

The law provides that the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  As the Veteran's appeal with regard to the disability rating for diabetes mellitus has been allowed to his full satisfaction, there is no outstanding allegation of error of fact or law for the Board to address and this portion of the appeal must therefore be dismissed.

Low Back Disability

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  VA must resolve reasonable doubt in the veteran's favor and grant service connection if a causal relationship between the past injury or disease and the current disability is at least as likely as not.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In this case, service treatment records show that the Veteran sustained a low back injury resulting in severe pain and decreased range of motion in December 1970.  

In May 2008, the Veteran's private treating physician opined that this injury progressively worsened, resulting in current mechanical instability of the lumbar spine.  

In October 2009, the Veteran was afforded a VA examination.  The examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine and opined that, because the Veteran had not sought treatment for his back for most of the intervening years, this was not a result of the December 1970 back injury.  In its March 2015 remand, the Board found this opinion to be inadequate because it ignored the May 2008 private medical opinion.

In May 2015, the Veteran was afforded a second VA examination.  The examiner opined that it was "reasonable to suggest" a causal relationship between the Veteran's current low back disability and the December 1970 back injury and, because her opinion was "neutral," she found a causal relationship to be as likely as not.

Of the three pertinent medical opinions in this case, the Board has already found one of them to be inadequate and the other two both found it at least as likely as not that there is a link between the Veteran's current low back disability and his active duty service.  As such, service connection is warranted.  


ORDER

The appeal for a rating in excess of 20 percent for diabetes mellitus prior to August 27, 2014 is dismissed.

The appeal for a rating in excess of 40 percent for diabetes mellitus from August 27, 2014 is dismissed.  

Service connection for a low back disability (diagnosed as degenerative disc disease of the lumbar spine) is granted.  


____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


